Dismissed and Opinion filed December 12, 2002








Dismissed and Opinion filed December 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01128-CV
____________
 
CHRISTY
CADDELL, Appellant
 
V.
 
MERIT
FINANCIAL, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris
County, Texas
Trial Court Cause No. 771,647
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from an order
signed October 9, 2002.  
On December 6, 2002, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed December 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).